1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   PAMELA DENISE PRINGLE,                 No.   2:18-cv-2035 WBS KJN
13               Plaintiff,

14       v.                                 ORDER RE: CONDITIONAL SETTING
                                            ASIDE OF ENTRY OF DEFAULT
15   BRENT CARDALL, COUNTY OF YOLO,
     YOLO COUNTY PROBATION
16   DEPARTMENT, SANDY JONES, AMANDA
     GENTRY, NOEL BARLOW-HUST, CINDY
17   McDONALD, MARK ALAN KUBINSKI,
     ELISA SUE MAGNUSON, JOHN DOES 1-
18   20, and JANE DOES 1-20,
     inclusive,
19
                 Defendants.
20
21
                               ----oo0oo----
22
              Following the clerk’s entry of default against them,
23
     defendants Noel Barlow-Hust, Amanda Gentry, Sandy Jones, Mark
24
     Alan Kubinski, Elisa Sue Magnuson, Cindy McDonald, and Judy
25
     Mesick (“the Idaho defendants”) moved this court to set that
26
     default aside. (Docket No. 30.)    In its order regarding that
27
     motion, the court withheld decision on whether to condition the
28
                                        1
1    setting aside of default as to the Idaho defendants on their

2    payment of reasonable attorney’s fees and costs for the

3    preparation of plaintiff’s Motion for Default Judgment.     (See

4    Order Re: Defendants’ Motion to Set Aside the Default at 2

5    (Docket No. 46).)   Having reviewed the parties’ submissions

6    regarding this issue (Docket Nos. 51 & 52), the court addresses

7    attorney’s fees and costs here.

8    I.   Factual and Procedural Background

9              The First Amended Complaint was filed on August 3,

10   2018.   (Docket No. 7.)    Plaintiff’s counsel mailed the summons

11   and complaint to the Idaho defendants in early October 2018.

12   (Docket Nos. 13-19.)    The summons stated, in relevant part, “YOU

13   ARE HEREBY SUMMONED and required to serve on Hans William Herb .

14   . . an answer to the complaint which is served on you with this

15   summons, within 21 days after service of this summons on you,

16   exclusive of the day of service” (emphasis in original).     Though

17   the summons and the first page of the complaint were full-size,

18   the rest of the complaint was reduced in size.     Between October

19   12, 2018, and October 25, 2018, the Idaho Defendants received

20   plaintiff’s mailings.     (Magnuson Aff. In Supp. of Denial of Pl.’s
21   Request for Atty’s Fees and Costs ¶ 4 (Docket No. 51).)     They

22   claim, however, that they did not realize these documents were

23   intended to effectuate service.     (See Gentry Aff. ¶ 6 (Docket No.

24   32-4); Jones Aff. ¶ 6 (Docket No. 30-10); McDonald Aff. ¶ 7

25   (Docket No. 30-5); Magnuson Aff. ¶ 8 (Docket No. 30-6); Mesick

26   Aff. ¶ 7 (Docket No. 30-7); Kubinski Aff. ¶ 9 (Docket No. 30-8);
27   Barlow-Hurst Aff. ¶ 6 (Docket No. 30-9).)     Rather than contacting

28   plaintiff’s counsel to inquire about the materials they received
                                        2
1    or filing a motion for a more definite statement under Federal

2    Rule of Civil Procedure 12(e), defendants ignored the summons and

3    did nothing.

4              On November 10, 2018, plaintiffs requested entry of

5    default as to the Idaho defendants.   (Docket No. 20.)     The clerk

6    entered the requested default on November 19, 2018.      (Docket No.

7    22.)   On November 20, 2018, plaintiff’s counsel began working on

8    a Motion for Default Judgment.   (Pl.’s Response to Court Order

9    Re: Mot. to Set Aside Conditioned Upon Payment of Att’y Fees at 5

10   (Docket No. 52).)

11             On December 7, 2018, plaintiff’s counsel and Elisa

12   Magnuson spoke on the phone regarding the possibility of

13   plaintiff stipulating to setting aside the default.      (Magnuson

14   Aff. in Supp. of Denial of Pl.’s Request for Atty’s Fees and

15   Costs ¶ 5.)    By that time, however, plaintiff’s application for

16   default judgment against the Idaho defendants was “mostly done.”

17   (Pl.’s Response to Court Order Re: Mot. to Set Aside Conditioned

18   Upon Payment of Att’y Fees at 5.)

19              On December 10, 2018, Magnuson followed up with

20   plaintiff’s counsel via an email stating that if plaintiff did
21   not stipulate to setting aside the default by December 17, 2018,

22   the Idaho defendants would move to set aside the default.      (Pl.’s

23   Response to Court Order Re: Mot. to Set Aside Conditioned Upon

24   Payment of Att’y Fees at 6.)

25             Plaintiff did not stipulate to setting aside the

26   default by December 17, 2018, and, on January 2, 2019, the Idaho
27   defendants filed their Motion to Set Aside Default.      (Docket No.

28   30.)   Several hours later, plaintiff filed her Motion for Entry
                                       3
1    of Default Judgment.      (Docket No. 31.)   In her subsequently filed

2    opposition to the Idaho Defendants’ Motion to Set Aside Entry of

3    Default, plaintiff asked that if the court granted that motion,

4    it do so on the condition that the Idaho Defendants pay

5    reasonable attorney’s fees and costs for the preparation of

6    plaintiff’s Motion for Default Judgment.      (Pl.’s Opp. to Mot. to

7    Set Aside Default at 24 fn.8 (Docket No. 42).)

8    II.   Discussion

9              District courts may condition the setting aside of an

10   entry of default on the payment of sanctions.      See Nilsson,

11   Robbins, Dalgarn, Berliner, Carson & Wurst v. Louisiana Hydrolec,

12   854 F.2d 1538, 1546–47 (9th Cir. 1988)(holding that “it is

13   appropriate to condition setting aside a default upon the payment

14   of a sanction.”).   “By conditioning the setting aside of a

15   default, any prejudice suffered by the non-defaulting party as a

16   result of the default and the subsequent reopening of the

17   litigation can be rectified.”      Id. at 1546 (9th Cir. 1988).   One

18   of the most frequently imposed sanctions is to require “the

19   defendant [to] reimburse the plaintiff for costs incurred because

20   of the default.”    Id.    Indeed, courts granting conditional relief
21   from entry of default have frequently required payment of

22   attorneys’ fees associated with the preparation of a motion for

23   default judgment.   See Citadel Ltd. v. Dileo, No. LA CV-10-06304

24   JAK JCGx, 2011 WL 13217385 at *2 (C.D. Cal. Aug. 11,

25   2011)(conditioning relief from an entry of default on defaulting

26   defendants’ paying plaintiff “reasonable fees and expenses
27   associated with . . . preparing the motion for a default

28   judgment”); Leadership Studies, Inc. v. Readytomanage, Inc.,
                                         4
1    2:15-cv-09459 CAS AJWx, 2016 WL 4425713 (C.D. Cal. Aug. 16,

2    2016)(ordering defendants to pay attorneys’ fees stemming from

3    plaintiff’s motion for default judgment).

4             In holding that courts could condition the setting

5    aside of an entry of default under Rule 55(c) on the defaulting

6    parties’ compliance with sanctions, the Nilsson court pointed to

7    the prejudice caused by parties who flout procedural rules and

8    court orders.   It explained:

9             Litigants who are willful in halting the
              discovery process act in opposition to the
10            authority of the court and cause impermissible
              prejudice to their opponents. It is even more
11            important to note, in this era of crowded
              dockets, that they also deprive other litigants
12            of an opportunity to use the courts as a serious
              dispute-settlement mechanism.
13

14   Nilsson, 854 F.2d at 1547 (quoting G–K Props. v. Redev. Agency,

15   577 F.2d 645, 647 (9th Cir. 1978).)

16            Litigants who disregard a court summons are no less

17   culpable, and their defiance is no less deleterious in its

18   effects: the time of opposing counsel, as well as the time and

19   resources of the court, have been wasted because of the

20   defendants’ conduct.
21            The Idaho defendants claim that because much of the

22   complaint attached to the summons was of reduced size, they did

23   not realize that any action was required on their part.   This

24   argument strains credulity; the summons issued to them was full-

25   size and its language was clear and unambiguous.   The obligation

26   to answer service of process is not contingent on the size of the
27   font.

28            But for the Idaho defendants’ blatant disregard of this
                                     5
1    court’s summons, the plaintiff would not have had to draft a

2    Motion for Entry of Default Judgment.     What is worse, but for the

3    Idaho defendants’ conduct, this court would not have had to take

4    time away from adjudicating substantive legal issues to referee

5    fee requests.

6              Accordingly, plaintiff’s request that the setting aside

7    of the Idaho defendants’ default be conditioned on their payment

8    of attorney’s fees and costs associated with the preparation of

9    plaintiff’s Motion for Entry of Default Judgment is GRANTED.

10             Within fourteen (14) days of this order, plaintiff

11   shall submit to the court an itemized fee and cost request

12   accompanied by all relevant records and receipts.

13             The Idaho defendants may file any response to the

14   itemized request within seven (7) days.

15             IT IS SO ORDERED.

16   Dated:   March 19, 2019

17

18

19

20
21

22

23

24

25

26
27

28
                                     6
